DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (U.S. 20100238221 A1).
Uchida et al. discloses, with regards to claim:
1. A printing apparatus (fig. 1) comprising: 
a printing unit (1) configured to print an image by applying a recording material to a recording medium; 
a data acquisition unit (400) configured to acquire read data of a test pattern ( [0040], [0057] ) printed on the recording medium by a reading operation for reading, by a reading unit (fig. 2, element 30), reflected light of light irradiated on the recording medium from a light source; 
a control unit (440) configured to control image printing by the printing unit based on the read data acquired by the data acquisition unit [0058]; and 
an adjustment unit configured to adjust at least one of a quantity of light irradiated from the light source and a quantity of light for reading the test pattern by the reading unit [0043], 
wherein the adjustment unit acquires characteristic information (information indicating reflection characteristics of irradiated light, [0043] ) about the recording medium on which the test pattern is printed, and adjusts at least one of the quantity of light irradiated from the light source and the quantity of light for reading the test pattern by the reading unit based on the acquired characteristic information.  
2. The printing apparatus according to claim 1, wherein the adjustment unit acquires the characteristic information by reading a ground color on the recording medium by the reading unit ( [0043] an unrecorded portion of the sheet is sensed to adjust emission intensity or detection gain).  
3. The printing apparatus according to claim 1, wherein the adjustment unit adjusts the quantity of light by changing at least one of a light emission time and a light emission intensity of the light source (emission intensity).
10. The printing apparatus according to claim 1, wherein the printing unit is a printhead in which a plurality of printing elements is disposed in a direction intersecting with a conveyance direction in which the recording medium is conveyed (figs. 1 and 17).  
11. The printing apparatus according to claim 1, wherein the printing unit applies ink as the recording material to the recording medium (inkjet).  
12. The printing apparatus according to claim 1, wherein the printing unit prints a print position adjustment pattern to adjust a position where the recording material is applied to the recording medium as the test pattern [0040], and wherein the control unit controls a timing for applying the recording material from the printing unit based on read data on the print position adjustment pattern [0058].  
13. A control method for a printing apparatus including a printing unit (1) configured to print an image by applying a recording material to a recording medium, 
the control method comprising: 
acquiring read data of a test pattern ( [0040], [0057] ) printed on the recording medium by a reading operation for reading, by a reading unit (fig. 2, element 30), reflected light of light irradiated on the recording medium from a light source; and 
controlling image printing by the printing unit based on the acquired read data [0050], 
wherein the control method further comprises acquiring characteristic information about the recording medium on which a test pattern is printed (information indicating reflection characteristics of irradiated light, [0043] ), and adjusting at least one - 33 -10194337US01of a quantity of light irradiated from the light source and a quantity of light for reading the test pattern by the reading unit based on the acquired characteristic information [0043].  
14. A storage medium storing a program for causing a computer to execute a control method for a printing apparatus including a printing unit (1) configured to print an image by applying a recording material to a recording medium, the method comprising: 
acquiring read data of a test pattern ( [0040], [0057] ) printed on the recording medium by a reading operation for reading, by a reading unit (fig. 2, element 30), reflected light of light irradiated on the recording medium from a light source; and 
controlling image printing by the printing unit based on the acquired read data [0050],
 wherein the control method further comprises acquiring characteristic information about the recording medium on which a test pattern is printed (information indicating reflection characteristics of irradiated light, [0043] ), and adjusting at least one of a quantity of light irradiated from the light source and a quantity of light for reading the test pattern by the reading unit based on the acquired characteristic information [0043].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. as applied above and further in view of Kobayashi (U.S. 20210234967 A1).
Uchida et al. does not disclose, with regards to claims 8 and 9:
8. The printing apparatus according to claim 1, further comprising a conveyance unit configured to convey the recording medium in a conveyance direction, wherein the reading unit is disposed on a downstream side of the printing unit in the conveyance direction.  
9. The printing apparatus according to claim 1, wherein the reading unit is a charge-coupled device (CCD) sensor.
However, Kobayashi discloses a reading unit downstream of the printing unit in the conveyance direction [0119], where the reading unit is a CCD [0030].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Uchida et al. to provide the reading unit downstream of the printing unit in the conveyance direction for the purpose of enabling the reading unit to read the printed test patterns without reverse feeding of the print medium.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Uchida et al. to provide a CCD as the reading unit for the purpose of providing a high resolution sensor array.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. as applied above and further in view of Löfqvist (WO 2015121244 A1).
Uchida et al. does not disclose that the adjustment unit adjust the quantity of light by changing an exposure time of the reading unit.
However, Löfqvist discloses selecting a time of exposure which is adapted to luminance of the object (page 2, lines 8-11).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Uchida et al. to additionally adjust the quantity of light by changing an exposure time of the reading unit, as suggested by Löfqvist.
The reason for performing the modification would have been to select an exposure time in accordance with the luminance of the recoding medium.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 5, the prior art of record does not disclose, as claimed in the combination, (claim 1) that the adjustment unit acquires characteristic information about the recording medium on which the test pattern is printed, and adjusts at least one of the quantity of light irradiated from the light source and the quantity of light for reading the test pattern by the reading unit based on the acquired characteristic information; and
(claim 5) upon reception of a print job for printing an image on a plurality of recording media of one type, the control unit causes the printing unit to print the test pattern on an n (n is a natural number equal to or greater than 2)-th recording medium, and wherein the adjustment unit acquires the characteristic information by reading a ground color on an m (m is a natural number that satisfies m < n)-th recording medium, and adjusts the quantity of light for reading the test pattern printed on the n-th recording medium based on the acquired characteristic information.

With regards to claims 6 and 7:
The prior art of record does not disclose, as claimed in the combination, that (claim 1) the adjustment unit acquires characteristic information about the recording medium on which the test pattern is printed, and adjusts at least one of the quantity of light irradiated from the light source and the quantity of light for reading the test pattern by the reading unit based on the acquired characteristic information; and
(claim 6) further comprising a storage unit configured to store type information indicating a type of the recording medium, wherein in a case where type information indicating the type of the recording medium included in a print job received by the control unit is identical to the type information stored in the storage unit, the adjustment unit does not perform the acquisition of the characteristic information and the adjustment of the quantity of light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896